Title: July 24. Wednesday.
From: Adams, John
To: 


       Dined at home, i.e. at my Brother Smiths with one Payson, a Man who now lives at Milton where Coll. Gooch lived, and who married a Sister of David Wyers Wife. He had an Horse to sell, part English Bred, of Brig. Ruggles’s raising—a young Horse, very firm and strong—good in a Chaise &c. We tryed him in a Saddle and in a Chaise too. Brother bought him. Spent the Evening at S. Quincys, with Deacon Storer and J. F. and H. Green about their Cases, in Consultation.
      